 e328DELI} EONSQI4'N TTE3-X481X-5`_':; '941Tempora;ry Track Gang:'-Track Gang BossMining Department :Powder LeadmanJackhammermanPowdermanPowder TruckdriverCompressor TruckdriverPowder LaborersMining Dept - C©ntinuedWater TruckdriversBlast Hole DrillersBlast Hole Driller's HelperShovel OperatorsOilersCrane EngineerPit Cat OperatorsEuclid Driversi The parties agreed to include these employees in- the unit if they are still employed- atthe time of the election.-APPENDIX, BSTIPIILATEDExcLusloNsFROM ITNrrSuperintendent of OperationsEngineering Department;Chief EngineerEngineersSenior SamplersDraftsmanGeology DepartmentChief GeologistGeologistsMetallurgical Department :MetallurgistAssayOffice(Lab.) :Chief ChemistAss't. ChiefChemistChemistAssayersOffice :Chief ClerkAccountantChiefTimekeeperOffice-ContinuedManager's SecretaryTypistsWarehouse :Parts ManagerChurn Drill Department:Drill ForemanMechanical Department:Master MechanicRepair ForemanGarage BossElectrical Department :Chief ElectricianSurface Department :Surface ForemanMining Department :Pit SuperintendentPit ForemanShift ForemenMine ClerkMassey-Harris-Ferguson,Inc.andGeneral Drivers, Chauffeurs& Helpers, International Brotherhood o•' Teamsters, Chauf-feurs,Warehousemen&Helpers ofAmerica, Local886, AFL.Case No. 16-CA-782. - October 11, 1955DECISION AND ORDEROn May 31, 1955, Trial Examiner John C. Fischer issued his -Inter-mediate Report in. the above-entitled, proceeding, a copy of which is114 NLRB No. 70. MASSEY-HARRISrFERGUSON; INC.attached hereto, finding that the Respondent had not engaged, in any,of the unfair labor practices alleged in the complaint and recommend-ing that the complaint be dismissed in its entirety. - Thereafter, theGeneral Counsel filed exceptions to the Intermediate, Report and -a,supporting brief, and the Respbrident filed a reply brief" -iii support'of the intermediate Report.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.. Therulings. are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and, briefs,.and the entire record inthe case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.[The Board dismissed the complaint.]MEMBER MURDOCKtook no part in the consideration of the above,Decision and Order.INTERMEDIATEREPORT'AND RECOMMENDED ORDERSTATEMENT OF THE CASE-This proceeding,brought under Section 10(b) 1 of the National Labor RelationsAct, as amended(61 Star. 136), was heard in OklahomaCity,Oklahoma, on Feb-ruary 1,1955,pursuant to due notice to all parties beforeJohn C.Fischer, the TrialExaminerdulydesignated by theChief TrialExaminer.2All parties were repre-sented by counsel and were afforded full opportunity to be heard,to examine andcross-examine witnesses,to introduce relevant evidence,to argue orally,and-to filebriefs and proposed findings of fact and conclusions of law.The complaint, issued on December20, 1954,against the Respondent and basedon chargesfiled bythe Union alleged in substance that the Respondent had engagedin unfair labor practices proscribed by Section-8 (a) (1) and(3) of the Act-charging that Respondent did discriminate and is discriminating in regard to thehire or tenure or terms or conditions of employment of an employee; interrogated itsemployees concerning their union affiliations; and threatened and warned its em-.ployeesto refrain from assisting,becoming members of,or remaining members of;the Union.The gravamen of the charge on whichthese allegations of unfair labor practicesare predicated is thaton November 1, 1954, the Company, by itsofficers, agents,and employees,terminated the employmentof C. D.Johnston,a warehouseman,because of his membership and activities in behalf of the Union,and at all timessince such date has refused to employ the above-named employee.Respondent'sanswer submitted on December27, 1954, admittedcertain of the allegations, ampli-fied them with reference to its corporate status, andaffirmativelypleaded that saidemployee was discharged because of his inefficiency and generallack of ability incarrying out his duties and responsibilities as a foreman for RespondentCompany.,As a further affirmative defense, Respondent admitted that its employee and branchmanager,K. S. Spicer,on or aboutNovember 1, 1954, didinterrogate certain of itsemployees in groups concerning a demand madeby the Unionto represent suchemployees for collective-bargaining purposes,but contended that any statements madeby its officers and agents were made in accordancewithand under the protectioni Section 10 (b) snakes provision for a hearing before the Board or an agency thereofwhenever it is charged that any person has engaged in or is engaging in any unfairlabor practices.2 The General Counsel and his repiesentatives at the hearing are referred to herein asthe' General Counsel and'the National Labor'Relations Boaid as'the'BoardThe above-named Respondent is referred to as Respondent' or Company and the General Drivers,Chauffeurs & Helpers, International Brotherhood of T eanisters,Chauffeurs,Warehousemen& Helpers of America, Local 886, AFL,as the Union. 330'DECISIONSOF NATIONALLABOR RELATIONS BOARDof Section 8 (c), the "Free-speech"provision of the Act.Respondent also moved,to strike paragraphs numbered 8, 10, 11,and 12 from the complaint as not beingviolativeof the Actunder present Board decisions.This motion was denied forreasons set'forthmorefully hereafter.Respondent's answer particularly deniescertain statements,outlined in paragraph numbered 8 of the complaint,alleged tohave been made by Branch Manager Spicer.Also, during the course of the trial, Re-spondent was allowed to amend its answer and affirmatively plead that ForemanJohnston was a supervisor within the meaning ofthe Actand therefore not entitledto protection as a rank-and-file employee.-Upon the entire record in the case,and from his observation of the witnesses andtheir demeanors,in testifying under oath,the TrialExaminer makes the following:FINDINGS OF FACT1.THE'BUSINESS OF-THE RESPONDENTThe Respondent is a Maryland corporation,organized'under and existing byvirtue of the laws of the State of Maryland, -having a-principal office'and place ofbusiness as a sales outlet for its manufactured items consisting of farm machinery, at3920 N. W. 39thStreet inOklahoma City;Oklahoma.The Respondent in the courseand conduct of its business operations at itsOklahoma Cityplant,during the 12-month"period endingOctober 31, 1954, whichperiod is representative of all timesmaterial1l e'reto;purchased'equipment'consisting principally of tractors-and combinesvalued in excess of $4,000,000, of which 90 percent was shipped in interstate.com-merce to theOklahoma Cityplant from points outside the Stateof Oklahoma.During the same period,Respondent sold products consisting principally of tractors,valued in excess of$4;000,000,-ofwhich more than 25 percent-was shipped in inter-state commerce from its OklahomaCityplant to points outside theState of Okla-homa. It is therefore concluded and found that the Respondent is engaged in com--merce within the meaning of theAct..)II.THE LABOR ORGANIZATION INVOLVEDGeneral' Drivers, Chauffeurs&Helpers, International'Brotherhood of Teamsters,,Chauffeurs,Warehousemen&Helpersof America,Local 886; AFL, is a labor,organization-admitting'tomembership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. Introduction and questions involvedThe unusual feature of this case is that the alleged unfair labor practices occurredon the first anniversary of the operation of the' newly consolidated Oklahoma-City,branch of the Company, viz, November 1, which date importantly, as *ill later bedeveloped, also marks the beginning of the Company's business year.From thisbranch, farm machinery consisting of combines, tractors, gang plows, harrows, andother agricultural equipment and parts were distributed to dealers in Oklahoma, partof Texas, and five counties of New Mexico.About 35 men were employed to ac-complish this, and they were functioning in some 6 or 7 divisions, among which wasthe warehouse division in which Charlie Doyle Johnston, the discharged employee,'was-working under the title of warehouse foreman.His duty as warehouse fore-'man, as stated by Manager Spicer, was "to run the warehouse, to receive our ma-chines in from boxcars."Ordinarily, he had one assistant but a few others weremade available during a rush season. Johnston was discharged on November 1, thebeginning of a new business year, plead by the Company-for good and sufficient'cause, i. e. "incidents of error and incidents of wrong shipments," but charged bythe Union, "because of his membership and activities in behalf of the Union." Thequestion as to whether Johnston was a supervisor is involved in this determination.3'1.The advent of the Union'Warehouse Foreman Johnston was the first employee to be involved in the ad-vent of the Union.He described his original contact as occurring around the middleof October when one of the Viking Freight Delivery drivers asked him: "Was we,8 Johnston admitted that as foreman In the machine warehouse, it was his duty andresponsibility to supervise shipments of machines, but denied that he had the right tohire or fire or effectively recommend the people who worked under him I find, however,that Johnston had the same authority duties and responsibilities as did Branson who,succeeded him as foreman. Cf. ante-Branson's sworn statement. MASSEY-HARRIS-FERGUSON, INC.331unionized.I toldhim we- wasn't."He testified,however, thatshortlythereafter,about.October 26, Earl Hyden and RayHughes, representatives of the Teamsters'Union,came to his home and gave him some authorization cards to give to the menand asked him to arrange a meeting.He talked tothe "boys"-HaroldWard, Wil-liam Fred,and Howard Crier-at the "coffee break,"and as a resulttheymet withOrganizer Hughes at the Golden BootCafe about 5:30 thatFriday evening.On thefollowingMondaymorning,November1, before startingto work,he gave George F.Gilbert, a shipper in the parts department,an application cardwhichGilbert signedand returned at noon,but he apparently made no further solicitation progress beforebeing discharged that afternoon at 5 p. in.2.Management learns of the unionactivityUnion Organizer Hughes wentto workimmediately on his campaign.Follow-ing the meeting at the Golden BootCafe,Hughes sent a telegramon Fridayevening,October 29, marked 7:15 p. in.,to Branch Manager Spicer,whichtelegram was re-ceived byhis daughter and turned over to him at about 11 p. in.when he returnedhome. This telegramreadas follows:K. S. SPICER,2731 Northwest 17 (Report delivery) OK City.We have beenauthorizedby the followingemployees to represent your ware-housemen regarding wages and working conditions.We requestrecognition astheirbargaining agent.This requestismade in compliancewiththe NationalLaborRelationsAct.Whichguarantees employees right to organize.Letterwill follow immediately.RAY HUGHES,Business Representative Teamsters UnionLocal 886No listing of the "following employees"referred to in the telegram appears in theevidence,but Hughesfollowed this telegram with a specialdeliveryletter dated No-vember1, 1954, which reads:Mr. K. S.SPICER,Massey-Harris-Ferguson Inc.,3920 N. W. 39th Street,OklahomaCity, Oklahoma.DEAR MR. SPICER: This is to adviseyou that amajorityof youremployeesin the appropriate unit described below have authorizedLocal UnionNo. 886,affiliatedwith theInternational Brotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpersof America, AFL, torepresent them for purposes of col-lective bargaining.The unitof employees is as follows:Warehousemen.We areprepared to make proof of our majority representation.Should youcontest such representation,we shall be glad to submit authorization cards toa neutralthird partyfor a check againstyourpayroll records.You are hereby requestedtomeet with representatives of this Union for thepurpose of negotiating a contract covering wages, hours and working condi-tions of the employees in the above described unit.We suggest that such meet-ing be held at your company offices at OklahomaCity,Oklahoma 10:00 A. M.,November2, 1954.If this time and place is not convenient for you,pleaseadvise as soon as possible and I am sure that we can arrange an appropriatetime and place of meeting.Yours very truly,(Signed)RAY J.HUGHES,Business Agent Teamsters Local Union No. 886.RJH:wlREGISTERED MAIL-RETURN RECEIPT REQUESTEDManager Spicer answered Hughesby letter, datedNovember 1, which Hughesstated was receivedat 10 p.in. this sameday, November1.This communicationreads, as follows:November 1, 1954.Mr. RAY J. HUGHES,Business Representative,Teamsters Local Union No. 886,2910 Northwest 12th Street,Oklahoma City 7, Oklahoma.DEAR MR. HUGHES: The writerdoes not havethe authorityfrom my HomeOffice,nor do I deem it necessary to meet with you in connection with yourletter of November1, 1954. 332DECISIONSOF NATIONALLABOR RELATIONS BOARDIt is the writer's understanding that you must first petition the National LaborRelations Board for permission to hold an election that would certify you asan authorized representativeYours truly,(Signed)K. S. SPICER,BranchManager.3.The Monday morningmeetingThus it was under the foregoing circumstances that operations began on Mondaymorning at the beginning of a newbusinessyear-certain employees,including thewarehouse foreman, were involved in a unionizing effort and management was con-fronted by a union seeking immediate recognition and requesting a meeting thefollowing day for the purpose of negotiating a contract covering wages, hours, andworking conditions.The denouement was that by nightfall Foreman Johnston had been dischargedand management was threatened with being charged with unfair labor practices-andsuch charges culminated 2 days later-obviously, not an auspicious way to start anew business or fiscal year.Nevertheless, Branch Manager Spicer called all present employees together in thedining room that morning, testifying as follows: "It was a meeting that I mentionedbefore to gather the people together and say, `We of Massey-Harris have completed,finished our first year of operation in the Oklahoma City branch. I am sure that youare interested to know that we sold more machines than we were budgeted to do.We sold more parts than we were budgeted to do.We collectedmore cash thanwe werebudgeted to do, and I didn't do it because you can't do this unless youhave 'the cooperation of the entire staff.' ` I thanked differentones.I thanked boysin the repair department and their manager, Les Wright, who worked hard andworked very hard, probably worked harder than any other division of ourbusinessthrough our tough time, thanked them for the cooperation, and it was just generallya meeting atthat .time to start a new year, which will happen every year,and it notonly happensin theOklahoma City branch, it happens in every otherbranch as it ismanagement'spolicy to tell the people whether weare doinggood or bad."4.Subsequentmeetingson Monday.Manager Spicer followed this general convocation with meetings of various de-partmental groups such as the machine warehouse group, the parts warehouse peopleas a group, and individual employees. In this connection he testified that his reasonfor calling them together was: "Well, the thing to do is to find out whether thistelegram comes to us and-I mean these people are working there in our office. Iwanted 'to-know, which I think was within my rights, to ask the people if they werejoining the union, if the plant was beingunionized, just exactly what the programwas following that telegram that had come in."Witnesses called by General Counsel testified to thesemeetingsand gave theirversions of the matters discussed at the variousmeetings.The first witness wasGeorge Franklin Gilbert, who had worked for the Company in Enid, Oklahoma, inJanuary 1953-and at Oklahoma City on September 13, 1954.He attended themeeting at the Golden Boot Cafe with the union representatives to "see if they couldget it [the Union] at Massey-Harris Co."This activity was followed by overtures,of Johnston who asked him, on Monday morning, tosign a unioncard-and aftertalking to other employees, he signed it and returnedit to Johnstonaboutnoon.Henext stated that between 9:30 and 10a.m. a meetingwas called in Manager Spicer'soffice by Parts Manager Les Wright which included Spicer, Wright, Assistant Man-ager Culley, parts' employees Harold Ward, Howard Crier, Willard Fred, John Wolf,and, Harold Hardwick, as well as himself.He quoted Spicer: "Mr. Spicer said thathe had heard a rumor that the union was trying to move into the Massey-Harris Com-pany, and that he was sorry that the boys would rather work for the union than'towork for him, but that it was a democratic country and that everybody had hisown way to look at it."Gilbeit said that Harold Ward told Spicer at that time thatthe Union was in process of organizing.Gilbert described this as a friendly meet-ing.Later that afternoon between 3 and 4 o'clock he was again called into Spicer'soffice in company with Wright and criticized for inefficiency.At this time he toldSpicer that he had engagedin no unionactivities, but stated: "He asked that if Ihad signed a card, and I told him yes, that I had, at noon" explaining "that Mr.Johnston had approached me with the card that morning and asked thatI sign it."The next witness called by General Counsel was David J. BransonWhen Bran-son went to work for the Company on September 14, 1954 (previously he had worked MASSEY-HARRIS-FERGUSON, INC.333for a Massey-Harris dealer), he became assistant to Foreman Johnston in themachine department:When Johnston was fired on November 1, he became actingforeman, and, on November 9, he became foreman of the machine warehouse inJohnston's place.With reference to his union activities, Branson stated that he over-heard the conversation with the Viking truckdriver, that Johnston suggested that hejoin the Union and that he attended the first meeting.Branson then described ameeting with Spicer and Assistant Manager Culley, which included Foreman John-ston and himself as occurring about 3 o'clock in the afternoon of November 1.With reference to the ensuing conversation he testified- "As near as I remember, Mr.Spicer said,'when we first went in, he said, `I understand that the union is about tomove in.'And Mr Johnston asked him what union, and then Mr Spicer proceededto say what [union] it was, said, 'it is a democratic country. If you would liketo work through the union, that is your privilege, or if you would rather .work forme that is the privilege of workilng for me or through the union.'Then he men-tioned something about time off for funerals or unexpected occasions, and as we wereabout to leave. he asked if we signed any cards, and I didn't answer positive ornegative "Questioned by Counsel Youngblood: "Q. You say he mentioned timeoff to attend funerals.What did he say about that?A. Well, I don't exactly recallwhat he did say about it.However, I do know it was mentioned."5Branson's statement to Board examiner-evidentiary rulingOn November 17, 1954, Branson made a comprehensive statement under oathto NLRB Field Examiner Marvin L SmithRespondent Counsel Wolf objected tothe introduction of this evidence.Counsel Youngblood contended that the witness'recollection had been exhausted, that this statement was made near' the time thatthe conversation occurred, and that he ,was offering this statement in evidence as apast recollection recorded of the conversation that occurred at that time which wouldbe more correct then than his recollection nowI concurred and found this to berelevant and admissible evidence on the theory that evidence of a written statementconstituting a record of what was perceived by a witness who is present and subjectto cross-examination is admissible if the statement would be admissible were thewitness making it as a part of his testimony, and if the judge finds that at a timewhen the matter was recently perceived and the, recollection of it by the witnesswas clear, the witness recognized the written statement as an accurate record ofwhat he had perceived, and that the written statement, by whomever or howevermade, correctly sets forth what the witness stated.The text of Branson's sworn statement-to the Board field examiner reads as follows:I have been employed by Massey-Harris Company since Sept. 13, 1954. Iwas warehouseman until November 9, 1954, at which time I was promoted toWarehouse Foreman.When I started work I received $200 per month, aboutthe first of Oct. I was raised to $218.00 per month and at the time of mypromotion I was raised to $233 per month..My duties consist of checking in and checking out machinery that the Com-pany receives by truck and box car. I also help load and unload this ma-chinery when it is received and shipped out.This,machinery consists of variousfarm implements, such.as tractors, plows, combines and related equipment.I receive a disbursement from the Head of the Machine Department whichis a customers order. I take the order and number and with a check sheet whichhas the number of each part or bundle number that goes with the order. -I thenpull out each bundle take it to the dock and tag it and then write out a bill oflading on it. If it is light equipment the truck driver loads it himself on thetruck.But if it is heavy equipment I get the fork'truck and my helper Iload it.When equipment is'received [usually by railroad car] I get a check sheetand check out, the equipment received against the check sheet & then mybrother, who is my helper, unload it and store it in the warehouse accordingto the bundle numbers.I also, clean the warehouse and transfer equipment around in the ware-house.I also, keep the batteries charged that are stored in the warehouse.I close and lock the warehouse each night.My helper & I also, care forthe lawn in front of the building,such as watering it. I also, dispose of scrapmaterial that accumulates when equipment is received.Iwork from 8 AM to 12 PM and'-1 PM to 5 PM, Monday through Friday.I fill in the time sheet for the hours worked for myself and my helper.There is one warehouseman that works with me and he helps me in all,myjobs except keeping records.When I was ma'de' foreman, Mr. Spicer told me that 334DECISIONSOF NATIONALLABOR RELATIONS BOARDif I had someone working in the warehouse that wasn't doing the job to sendhim in to get his time.And if I needed more help to tell the Head of. theMachine Department and he'd make arrangements to see that I got it.I receive my orders from Mr. Spicer or Mr. Larkom, Head of Machine Dept.& I relay these orders to my helper.I tell the helper how to do the job andwhat to do and I am responsible if he does the jobinthe wrong manner.[Emphasis supplied.]About a week after I started working I heard Johnston, former warehouseforeman, talking to a truck driver about loading a box-car & the driver toldhim if we were union we'd have more help loading the car.I attended a meeting on Friday in the last part of October, I believe the29th, at the Golden Boot Cafe.Mr. Hughes, Teamsters Rep. was there & John-ston,Harold Ward, Willard Fred, Howard Crier & myself.At this meeting Isigned a card as well as Johnston & Crier.On Nov. 1, 1954, at about 3 PM, Tom, the cashier, told Johnston & I thatMr, Spicer wanted to see us in his office. Spicer said, "I hear a rumor thatthe Union is moving in on us, do you know anything about it?" Johnston askedhim what union. Spicer said he didn't know. Spicer then said, "Has therebeen any one talking to you about the Union out there?" Johnston said No-I told him there was a truck driver that had said something about a,union and'Johnston agreed.Spicer then asked us if we had signed cards-& said it is aquestion of you'114 working for the Union or me. Johnston told him wehadn't signed any cards but I didn't answer him. Spicer also, said, "If anyonedoes talk to you'll about the Union let me know." Johnston said that he woulddo that.Spicer also, told us that we wouldn't be allowed to take time off to go,to funerals and such things if a union did come in. (I had been given time off to,go to a funeral about a month before this time without loss of pay.)-On November2, '54, Spicer told me that Johnston was discharged becauseof the mistakes he had been making in shipping.[Emphasis supplied.]On or about Nov. 9, '54, Mr. Spicer asked me if it would be a fair ques-tion if he'd ask me how I'll vote on the union deal, yes or no. I told him thatitdepended on how the rest of the boys voted, I'd go with the majority. I toldhim I was speaking for myself but it looked as though it would go "yes."Hesaid do I understand by that you'll vote "yes." I told him that's right as,longas it looks the way it does now that's how I'm going to vote. -He said no onewill know how you'll vote-I told him I thought I was obligated to the men.He said I'm the one that's paying you, it looks as though you'd be obligatedto me. I told him again I didn't want to go back on my word.About two days [about November 11, 1954] after my brother started work-ing,Mr. Spicer came to the warehouse and told me that my brother wouldprobably be allowed to vote in the union election & he didn't want him -to beimplicated with anyone else.He told me I could talk to him on the road & tellhim to vote No.Johnston made no mistakes in shipping that I knew of before he was dis-charged but I did learn later that some mistake had been made in a shipment toNorman.But I don't think any make up order was sent to Norman.L have read the above consisting of five handwritten pages & it is true andcorrect to the best of my knowledge & belief.Sworn & subscribed to before methis 17th day of November. 1954Marvin L. Smith, Jr., Field Examiner, NLRB(Signed)David Branson,DAVID BRANSON.6.Foreman Johnston testifiesNext in sequence, Charlie Doyle Johnston, the alleged discriminatorily dischargedemployee, described his original contact with the Viking Delivery drivers, the meet-ing at his home with Organizers Hyden and Hughes, and his meeting at the coffeebreak with fellow employees, Ward, Fred, and Crier prior to the meeting with Hughesat the Golden Boot Cafe.He told about the general meeting of some 35 employeesin the plant dining room on Monday morning at which time he stated that Spicercongratulated them on the good work which they had done.He testified to the meet-ing in Spicer's office that afternoon about 2 or 2:30 at which Spicer, Culley, Bran-' The Trial Examiner understands the word written by the official reporteras "you'll"to be the colloquialism "you all," and interprets the record accordingly. MASSEY-HARRIS-FERGUSON, INC.335son, and himself were-present--- His testimony in this connection was: "Well, whenwe went into-the office there, why, hefsaid tliat'there was a rumor going around ofthe union moving, in; said, `You know, you can hear anything.'And he said that,asked us if we had heard anything about the union, and Branson spoke up'and said,'Yes, there was a truck driver here talking to me about the union, one of Viking's.'And he said that it was all right, democratic country, that people have a rightto do as they wish, that if we had rather work for the union as him, that was ourprivilege.He said that if it went union he guessed that we understood that we wouldbe, if we wanted a day off, as it was, we could consult him about it and we'd workit out where we could take a day off if we needed it, but if it went union or if wetaken a half day off or a day off for a funeral, it would be without pay, and if wecame in late in the morning, we would be docked 30 minutes if it were union.""Q. (By Mr. Youngblood.)Anything else?A. Well, he thanked us.Well, he didask if we-had signed any cards and I toldhimno, and he thanked us and asked meifwe heard anything else about the union, would I come in and tell him, and 1 toldhim I would."[Emphasis supplied.]7. Spicer's version of the firstmeetingAs previously indicated, Spicer'smeetingon Monday morning withJohnston andBransonwas occasioned by the telegram and letter which he had received fromUnion Representative Hughes. Spicer explained that he discussed the matter withhis assistant,Culley, "partly from the standpoint of trying to find out somethingabout it myself," but "he didn't know anything about it at all."His next step was:"Well, I called Mr. Johnston and Mr. Branson to come to my office and Mr. Culleywas present, and I think the conversation was correctly stated as starting like this:'Fellows, I hear or understand that the unionis going tomove in on us and that theyare goingto unionize the warehouse,' and I said 'Naturally the people to ask if thisis true are the people [warehousemen] whose names are used in the telegram.Doyou know anything of the union activity?'And I said, 'Let me say this. Feel free;this is a democratic country; you can do as you like and say as you like.If you wantto belong to the union, that is entirely up to you.'Mr. Branson had hardly anythingto say.And I said, 'Do you know anything about this, C. D.?'And he said, 'No,sir.'I said, 'Have you joined the union?'He said, 'No.' I said, 'Have you eversigned a union card?'And he said no. I said, 'Have you ever worked for a union?'And he said, 'No, and I don't want to work for a union.' Then I said, 'As far asyou are concerned, you know nothing of this union coming into this plant?'And hesaid, 'I sure don't.' I said, 'Now, C. D., you are sure you don't know anything aboutthis union coming into this plant?'And he said, 'I sure don't.'And I said, 'Haveyou been approached by a union?'And he said, 'No, but a month or so ago therewas a truck driver stopped by here and asked if we would start a union.'And Isaid, 'That's all?'And he said, 'Yes.'And I said, 'That's fine, fellows.'And thatwasrthe extent,of the matter which lasted but a few minutes." It should be borne inmind that this interrogation was directed to Johnston, the foreman, but occurred inthe presence of the assistant, Branson. It is further to be noted that the telegramwas indefinite in that it recited that: "We have been authorized by the followingemployees" but did not enumerate them, nor does letter amplify it other than to claima majority of his employees "in the appropriate unit described below.the unitof employees is as follows:Warehousemen." In this connection, I find and holdthat Spicer was motivated by a desire to know whether they had signed unionauthorization cards in order to enable him to reply to the Union's request for collectivebargaining.In this aspect, this case is similar toBlue Flash Express, Inc.,109NLRB 591.8.How Johnston became foremanSpicer,related that the removal of -machines from the Enid branch to stock thenew OklahomaCitybranch required that "we get the people around us who knewsomething of the shipment business to properly house this equipment and set itaway so that our records could be right."The then foreman was a Mr. Nance andJohnston,with previous experience at the Amarillo branch,was taken on as hisassistant.Nance was promoted to the position of product education manager-which-left the position of warehouse foreman open.Spicer said:"Mr. Culley and Italked of it,as; to-what we should do, becauseit's a job that requires a lot of super-visionand watching because you are dealing withexpensiveitems, you are dealingwith people who expect service.Mr. Johnston's name had been discussed previouslyas to,whether or not we could put him in charge of the Amarillo warehouse when 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDwe took over, and ,thedecisionwas_that..those that knew him thought.that-possiblycompa.ny; asborne out if you'w'ant to investigate;further; is always-to-move -people-front=tranks up into befter. .positions,- and_witE this-7thoughtin 'iriirid;.Mr. 'Culleey and .I_— , _'discussed it.We discussed-it with Mr.I;auritsen, our, shipper, and'decided'the fairthing to do was to offer the' opportunity. to Mr. C: D' Johnston to' be supervisor of.ourmachine warehouse, which was done." [Em'phasi's supplied ]9.Spicer's recital of Johnston's responsibilities and his performanceAmong other responsibilities, Spicer testified that the foreman was "to be re-sponsible for the employing or discharging of people that work' with him and Iclarify, that-by saying-that' he-doesn't have the authority to walk out onto the streetand hire ten people and- put them to work in the warehouse, but what he does isrecommend that there is' a lot of things happening and. we should have one more manor two-more men; whatever the case may be:Also it is his responsibility-to keep-these men busy, if the time should come when they are not -busy, to come to man-agement and say, `We have too many, people,' and suggest or recommend that thesepeople be discharged.Plain and simple he is in charge of a warehouse division orbranch as the,title of warehouse foreman implies."Questioned by Counsel Wolf, asto how Johnston did carry out his duties'and- responsibilities, he answered- "Not toour 'satisfaction , I want to go on record 'as being fair.There were many things=thatMr. Johnston did that satisfied' us' as' well as anyone that could` have in ourwarehouse:On the, other hand, there'were things that happened that did not satisfyus which called for Mr: Culley' and I discussing many things whether we had beenright in the selection of Mr. Johnston as a warehouse foreman, incidents of error-and,incidents of wrong shipments."One of the incidents -was that Spicer had to takeJohnston to task for his -,failure to securely -lock the windows and doorsSpicertestified' that he came back to the warehouse on several' occasions on weekends ornights and found them not secured.Spicer was considerably exercised one time andthreatened- Johnston with, discharge if it occurred again, explaining that'the ware-house- had been robbed 'and the police came to the conclusion that the thieves hadeffected entrance through an unsecured -window .5Spicer testified that Johnston made mistakes in shipping farm machinery whichwas inoperable because of Johnston's failure to include all the necessary parts andattachments to new dealers or dealer-customers.He cited, an erroneous shipmentto a Pryor, Oklahoma, dealer, of a motor drive attachment for a combine: "but theentiremotor, which was actually what the man wanted, was left in our warehouse,"also a mistake on a "No:40 gang harrow" that could not be assembled by the dealer,and necessary parts on some "three-point hitches" weren't. sent to a new dealer atNorman, Oklahoma. Spicer, said, that Assistant Manager CulleywarnedJohnstonspecifically about these mistakes, but: "I talked to-Mr. Johnston in generalities manytimes about mistakes."He stated that Johnston could 'reasonably have preventedthese mistakes by using the check sheets that list what comprises a complete machine.Asked the reason for his discharge of Johnston on November 1, Spicer answered"Accumulation of errors and mistakes that had, gone on for- many months thatbrought it up to a point of the start of a new year; that in our discussions that wefound the time that we gave Mr. Johnston opportunities to show whether or not hehad the.ability to carry this position, it was evident to us that he couldn't, andwith that we decided to discharge him."10 Johnston found to be a supervisorJohnston testified that when he was appointed foreman in September 1954 thatSpicer's only direction as to what his duties would be was: "that I would be re-sponsible for the warehouse."He admitted, however, that it was his responsibilityto supervise shipments of machines, but said that three-fourths of his time was spentinmanual labor and he denied that he had been told that he had the right to hire orfire or effectively recommend the people who worked under himOn redirect exam-ination, in response to counsel's question as to whom he worked under,' Johnstonanswered: "Well, Mr. Spicer told me, especially on one Monday that I were work-ing for Lauritsen.I thought I were working for Mr. Spicer up until that' day."ButCarl L. Hardwick testified that at a time when they were unloadingmachinery : "Mr.Johnston came out and talked to Mr Huckaberryand was pretty well peeved becauseMi Spicer had chewedhint out about the windows." MAS,SEY-HARRIS-FERGUSON, INC.337I believe,this assertion to be in the nature of an afterthoughtSpicer's testimony is inline withBranson'sdescription of duties and responsibilities of warehouseforeman=which description constitutes the basis of determining whether' or not-Johnston;and likewise Branson, were. supervisors within. the' meaning- of the- Act: Johnstondid admit that at various times there was part-time help under his' supervision inthewarehouse. - Although Johnston equivocated, under cross-examination, I findthat he had the authority to recommend hiring and firing, as well as to responsiblydirect employees working under him 6Significant- in the determination of the question of supervisory status of Johnstonis the relevant and'admissible evidence of Foreman Branson who succeeded'John-ston within a matter of 8 daysThis evidence was given freely to the Board investi-gator on November 17, a month before the complaint was issued, and 21/2 monthsbefore Respoiident's answer was amended to plead supervisory status as a defenseto,the Section 8 (a) (3) count of alleged discriminatory dischargeFurther, it wasstipulated between the Company and the Union at the Board representative elec-tion, that the job formerly held by Johnston, but -then occupied by Branson, wouldbe exceptedin the votingas representativeof management.Manifestly, these parties.to a consent election cannot usurp a mandated. function of the Board, anymore thanIt is clear from the history of the Taft-Hartley.legislationthat Congress intendedto restore to employers the right and. power to insist upon the undivided loyalty oftheir supervisorypersonnel.The following observations of Senator Taft are espe-cially illuminating:"The bill provides that foremen shall not be considered em-ployees-under the National Labor Relations ActThey may form unioni'if theyplease, or joinunions, but they do not have the protection of the National LaborRelationsAct.They are, subject to discharge for union activity,and they are gener-ally restored to the basis which they enjoyed before'the passage of theWagner Act.It is felt-verystrongly by management that foremen are part ofmanagement;thatit isimpossibletomanagea plant unless the foremen are wholly loyal to the manage-ment.We tried various in-between steps, but the general conclusion was that theymust either be a part ofmanagementor a part of the employees. It was proposedthat there be separate foremen'sunions notaffiliated with themen'sunions, but itwas foundthat thatwas almostimpossible; that there was always an affiliation ofsome sort;thatforemen,in orderto be successful in a strike,musthave the supportof,thei-employees' union.A plant can promote other men to be foremen if nec-essary.The tie-up with the employeesis inevitable.The committee felt that fore-.men eitherhad tobe a part of management and -nothave any rights under the Wag-ner Act, or be treated entirely as employees, and it was felt that the latter coursewould'result in the complete disruption of discipline and productivity in the factoriesof 'the United States."Cf.Accurate Threaded Products Co.,90 NLRB' 1364, alsoInter-City Advertising Co.,89 NLRB 1103. AlsoTexas Company V. N L. R. B.,198 F. 2d 540 (C. A. 9), reversing 93 NLRB 1358.It is the opinionof the Trial Examiner who heard this case and carefully observedthe demeanor of every witness, that when Spicer, between 3 and 4 o'clock, found out-from Gilbert that Johnston, his foreman (and supervisor within the meaning of theAct), was the ringleader, he decided to discharge' him for disloyalty and untruthful-ness and directed Assistant Manager, Culley to effectuate this decision at quittingtime-5 o'clock. I hold that this revelation was the fulminating factor in Johnston's-discharge on Noyember 1.Doubtless Johnston was not the most satisfactory fore-man, but 1 am, convinced that Spicer would not have discharged Johnston right outof hand on this gala anniversary, had, he not discovered Johnston to be the primemover of the Union., This I hold to be a lawful exercise of a prerogative of-management.-11.Culley's recitalof Johnston',s discharge-Assistant Culley called Johnston in the office about 5 p. m. and discharged himsaying: "I told Mr Johnston that this was something that no man liked to do, bute The term "supervisor" means any individual having authority, in the interest of theemployer,-to hire, transfer, suspend, lay off, recall, promote, discharge,assign,reward,or discipline other employees, or responsibil ity to direct them or to adjust their griev-ances,or effectively to recommend such action, if in connection with the foregoing-theexercise of such authority is, not of a merely ioutine-or clerical nature, but requires theuse of independent judgment 338DECISIONSOF NATIONALLABOR RELATIONS BOARDI felt that the point had been reached where-we could no longer use his services."Culley granted him 2 weeks' pay,_ plus whatever time he had coming on vacation.Culley quoted Johnston as having said: "Well, I think the-only thing that is causingthat [discharge] is this union thing."Culley explained: "I pointed out to Mr. John-ston at that, time that we had no knowledge of his union activity; that he had justtold us that afternoon that he knew nothing of the union activity; he had signed nocard; that it was caused from his mis-shipments; pointed out these particular three,and told him that there were many more, which there 'are, and we would no longerneed him.Mr. Johnston again stated that he felt it was union activity and I told himthat was his privilege to feel as he felt, that the fact was we were letting him go forincompetency."Culley iefused to retain Johnston as a laborer explaining to Coun-selWolf: "Q. Did Mr. Johnston suggest anything as far as being retained in othercapacities?A. Yes, Mr. Johnston suggested we put him back as a laborer and makesomeone else warehouse foreman. I explained to Mr. Johnston not only in thiscompany, but in business for myself, that you never demote a man successfully."Cf.N. L. R. B. v. Columbus Iron Works,217 F. 2d 208 (C. A. 5).Johnston proceeded to union headquarters immediately after being discharged andadvised RepresentativeHughes of Respondents action.Hughes thereupon tele-phoned Spicer at his, home-about 5:30 p. m.- In this connection, Hughes;.testified:Mr. Johnston come in and said he was discharged for union activities and -I said,Well, I will call Mr. Spicer and check into it.' So I called out to plant and nobodyanswered there so I called Mr. Spicer's home, and he come to the phone and I in-troduced myself to him as Mr. Hughes, and he said, 'This is Mr. Spicer,' and I said,'Ihave a boy up here in the office by the name of Mr. Johnston that you dis-charged.'And he said, 'That's right.' I said, `Well, Mr. Spicer, did you dischargehim for union activities?'He said, 'I did.'He said, 'When I found out he wasworking for the union rather than Massey-Harris, it was time to discharge him.' I,said, `That is going to bring up further problems, Mr. Spicer, I was hoping thatcould have waited until after we had the election.'He further informed me thathe didn't give a damn what I did; that he had plenty of other things that he could'fire Mr. Johnston for and that was the extent of the conversation."Spicer's version of this' telephone conversation with Hughes anent Johnston's dis-chargeis.justabout as succinct as Hughes' version.His, testimony is as follows: "Igot home sometime after 5:00 o'clock.- I don't know what time, to be exact, but Iwould guess that it must have been around half past five because our family usuallyhas our evening dinner around 6:00 o'clock, and it was while I was eating dinnerthatMr. Hughes called my home, and to me the name Hughes meant nothing.I had never heard of Mr. Hughes or his organization.And I answered the call, andI think if we want to recite it exactly, I think my first words were, "Well, Mr.Hughes, you will have to pardon me for a few moments because I still have amouthful of food.'And then he advised me who he was and that Mr. Johnstonwas there and that he had been advised that he had been discharged.And he said,'Is' that correct?"And I said, `Yes, sir, that is true.'And he said 'You have dis-charged him because of union activities.'And I said, 'No, sir, that its not correct.'And he said, 'Well, Mr. Spicer, I am offering you the opportunity of taking Mr. John-ston back to work.'And I said, 'You have no authority to offer me the opportunityto do anything. I happen to be running the Massey-Harris organization and I willhire and discharge people as I see fit."'The credibility test applicable to these conflicting versions depends, primarily,on the witness' inherent ability to perceive, remember, and relate, and on his abilityand desire to tell the truth, supplemented by his demeanor on the witness stand.Ofcourse there are amplifications of this ruleSee 3 Wigmore on Evidence,. Sec. 876.In the resolution of this conflict, application of the rule results in the Trial Ex-aminer's acceptance of Hughes' version, because in the climate of this conversation,Hughes was an intermediary-less subject to emotional stress and strain.Neverthe-less, it does not follow that simply because one does not believe a particular thing towhich a witness testified that everything he says must be rejected. Judge LearnedHand inN. L R. B v. Universal Camera Corp.,179 F. 2d 749 (C. A. 2), statesthe, rule thus: "It is no reason for refusing to accept everything that a witness saysbecause you do not believe all of it; nothing is more common in all kinds of judicialdecisions than to believe some and not all."Nevertheless, I find and hold that in light of the evidence recited and relied uponand upon the whole record, Respondent did not violate Section 8 (a) (3) of the Act MASSEY-HARRIS-FERGUSON, INC.339be dismissed as to this issue.As to the issue of Johnston's reemployment, Culley'sreasons for refusing rank-and-file employment to a former supervisor as being badbusiness practice-is controlling.This I find to be a prerogative of management.B. Interference, restraint, and coercionThe allegations of the complaint that Respondent interfered with, restrained, andcoerced its employees are comprehended in paragraphs numbered 5, 6, and 8. Para-graph numbered 5 charges that Respondent did on or about November 1, 1954, dis-charge C. D. Johnston, employed at its said Oklahoma City plant.This allegedviolation, if found, would be derived from an unlawful discriminatory discharge.Such is not the case here, because Respondent was acting within its rights when itdischarged its supervisor C. D. Johnston for disloyalty and untruthfulness, in addi-tion to unsatisfactory work performance.Paragraph numbered 6 charges that Re-spondent has, since the date of discharge, on or about November 1, 1954, failed toand refuses to reinstate C. D. Johnston to his former or a substantially equivalentposition or employment.This charge fails for the reason that Respondent was actingwithin its rights when it refused to reinstate Johnston because of its policy not to de-mote employees or employ a former supervisor in a rank-and-file job.The statement that Manager Spicer made: "I've heard a rumor that the boys aretrying to form a union out here, do you know anything about it?", was motivatedby his desire to get information in order to answer the Union's assertion that it rep-resented his employees. In absence of union animus, or of other unfair labor prac-tices, I find this interrogation to be permissible under the facts of this case.Enpassant, I find that Spicer's statement: "Is it a fair question to ask how you're goingto vote in the union deal, yes or no" to have been made to Branson, then actingsupervisor, and the next day supervisor-warehouse foreman.Thus, this indictmentfails because of Branson's holding supervisory status as heretofore explicated.Paragraph numbered 8 alleges that Respondent by its employee, K. S. Spicer, inter-rogated its employees concerning their union affiliations, threatened and warnedits employees to refrain from assisting, becoming members of, or remaining mem-bers of the Union.This charge is predicated on the particularization set out in thecomplaint which reads as follows: On or about November 1, 1954, K. S. Spicer,manager, stated to employees: "I heard a rumor that the union is moving in on us.Do you know anything about it? . . . Has there been anyone talking to you aboutthe Union out there? . . . Have you signed cards? .It is a question of you allworking for Union or for me.If anyone does talk to you all about the union letme know. . . You won't be allowed to take time off to go to funerals and suchthings if a union does come in." I find that Spicer directed these remarks to Johnstonand his assistant in order to get information to reply to the Union's letter and tele-gram.This type of interrogation is protected, in absence of other independent viola-tions of Section 8 (a) (1), under the doctrine of theBlue Flashcase,supra.Thissame legal premise i1 applicable to the interrogation which Spicer admitted to onthe second meeting on Monday afternoon, November 1. The Trial Examiner findsthese interrogations in the setting found above not to contravene the law. I alsofind the threat regarding "funerals and such things" to be too isolated and of sucha minor nature as not to warrant the issuance of a cease and desist order.In.conclusion, I find and hold that the General Counsel has not sustained theburden of proving the allegations in his complaint by a preponderance of the evi-dence as required under the law.CONCLUSIONS OF LAW1.Massey-Harris-Ferguson, Inc., is and all times relevant herein has been en-gaged in commerce within the meaning of Section 2 (6) and (7) of the Act.2.General Drivers, Chauffeurs & Helpers, International Brotherhood of Team-sters,Chauffeurs, Warehousemen & Helpers of America, Local 886, AFL, is a labororganization within the meaning of Section 2 (5) of the Act3.Respondent has not engaged in any unfair labor practices within the meaningof the Act.[Recommendations omitted from publication.387644-56-vol.114 ---23